Citation Nr: 1512239	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Travel Board hearing on her substantive appeal submitted in January 2013.  She subsequently stated she wanted a RO hearing, and one was scheduled for April 2013. It was rescheduled for June 2013.  A June 2013 informal conference report shows that her representative agreed to an examination in lieu of a hearing.  The Board, accordingly, finds that her request for a hearing has been withdrawn.

Service connection for a nervous disorder was denied by the RO in January 1969 and in April 1976.  The RO denied service connection for depression in February 2000.  The Veteran currently claims service connection is warranted for PTSD and bipolar disorder due to military sexual trauma (MST).

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).

In reconciling these holdings, the Court recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Consequently, the Board must ascertain whether the Veteran's current claim of entitlement to service connection for PTSD and bipolar disorder constitutes an independent claim or whether it is to be considered as part of her previously denied claim of entitlement to service connection for a nervous disorder.

The Board has determined that a de novo service connection analysis is proper for the current claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Service connection for PTSD and bipolar disorder was not previously adjudicated in any way by the RO.  Accordingly, the claim has been characterized as a new claim on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records show the Veteran was hospitalized in October and December 1962.  The diagnoses were situational maladjustment, acute, and emotional instability reaction, respectively.  A January 1963 Medical Board report shows that following her hospital discharge the previous month, she was told not to come to her night shift for another week.  Then, she was informed she was to stand night duty.  Later, due to the change in her routine, she found herself crying profusely and reported to work in that state.  When she was told she either had to stand her watch or be admitted to the hospital, it heightened her lability and she cried more, ran down the hall and beat it against the wall.  It was noted her father was an alcoholic and that he "accidentally" shot her mother.  The Veteran was apparently ambivalent about the "accidental" part.  The report indicates that the October 1962 hospitalization was consequent to agitated behavior related to alcohol intake, and related to her fiancé who had threatened to discontinue their relationship.  The diagnosis was emotional instability reaction.  It was reported the condition preexisted service and was not aggravated by service.  She was found to be unsuitable for retention in service, and her discharge from service was recommended.

An enlisted performance record reflects that her evaluations declined from May 1962 to November 1962.

The Veteran was hospitalized by the VA from August to November 1969 for hysterical personality and depressive reaction.  

On VA psychiatric examination in February 2012, the Veteran reported that both of her grandfathers had molested her.  She claimed she was drunk when her boyfriend raped her in service, and that she married him because she felt she had to.  The examiner indicated that the Veteran's self-report measure of PTSD-related symptoms suggested she was expressing the amount and severity of symptoms that were indicative of a diagnosis of PTSD, but she reported having an extensive history of emotional, physical and sexual abuse both as a child and as an adult.  Her records did not indicate she reported having problems with PTSD-related symptoms to her treatment providers until the current VA psychiatric examination.  Her reports and records supported the possibility that a military sexual trauma occurred in November 1962, but her mental health symptom presentation both in the past and present were more fitting with a mood disorder rather than PTSD.  The diagnosis was bipolar disorder.  The examiner specifically stated that the Veteran's symptoms did not meet the criteria for PTSD.  She added that the Veteran's mood symptoms might have been exacerbated by the events that occurred to her in service, but the diagnosis was not believed to have been caused by or incurred during service.

Similarly, following the June 2013 VA psychiatric examination, the examiner commented that the Veteran's symptoms did not appear to be attributable to PTSD, and were not as least as likely as not related to service.  

The Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified at a VA outpatient treatment clinic in January 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA and private treatment records that have not been associated with the record, to include records of two inpatient psychiatric hospitalizations in 2013 in a facility referred to in VA treatment records as "Pavilion."  See May 16, 2013 VA mental health note.

2.  Please arrange for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD, depressive disorder NOS, anxiety disorder NOS, and bipolar disorder.  Any indicated studies should be performed.  The examiner should provide the following opinions:

a. Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities present during the pendency of this claim, to include PTSD, bipolar disorder, depressive disorder NOS, and anxiety disorder, NOS.

b. Is there sufficient evidence of record to conclude that the Veteran was subject to a personal assault during active service?

c. Does the Veteran have a psychiatric disability which clearly and unmistakably (obviously, manifestly, undebatably) existed prior to entrance to active service?  If so, was any pre-existing psychiatric disability clearly and unmistakably NOT aggravated during active service?  Please consider and discuss as necessary the opinion of the 2012 VA examiner that her "mood symptoms may have been exacerbated events that occurred in service."

d. With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disability is related to active service, to include any MST stressor determined to have occurred therein.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for all opinions should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



